                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION
  IN RE:                                        )
                                                )
  DIAMOND TRUCKING, INC.,                       )    Case No. 3:18-CV-140 JD
                                                )
           Debtor.                              )    Bankr. Case No. 16-32627
                                                )    Chapter 7


                                    OPINION AND ORDER

       On February 8, 2018, the bankruptcy court issued two orders: (1) the Order Granting

Motion for Rule 2004 Examination (the “Rule 2004 Order”) [Bkr Case No. 16-32627 DE 68];

and (2) the Order Granting Motion for Waiver of Attorney-Client and Work Product Privileges

(the “Privilege Order”). [Bkr. DE 69] Together, the Orders permit creditor Central States,

Southeast and Southwest Areas Pension Fund (“Central States”) to investigate Chapter 7 debtor

Diamond Trucking, Inc. and several affiliated non-debtor third parties under Rule 2004 of the

Federal Rules of Bankruptcy Procedure over any attorney-client or work product privileges

Diamond Trucking may hold as to its pre-bankruptcy communications. Diamond Trucking now

appeals these Orders, as do the third parties subject to the Rule 2004 Order: DT Leasing, LLC;

Shoshone Trucking, LLC; Ms. Teresa J. Pendleton; and the law firm Scopelitis, Garvin, Light,

Hanson & Feary, P.C. (collectively, the “Non-Debtors”). Although the parties have briefed the

merits, Central States has moved to dismiss these appeals pursuant to Rule 12(b)(1) for lack of

subject matter jurisdiction. [DE 5] Also pending before the Court is Diamond Trucking’s motion

to consolidate appeals. [DE 3] For the reasons stated herein, the Court will grant Central States’s

motion to dismiss and deny as moot the outstanding motion to consolidate appeals.




                                                 1
                                        BACKGROUND

       Diamond Trucking filed for bankruptcy under Chapter 7 on December 14, 2016. Its

largest creditor, Central States (a pension plan), maintains that Diamond Trucking failed to remit

contributions pursuant to various collective bargaining agreements. When Diamond Trucking

ceased operations on August 24, 2014, it effectively withdrew from the pension plan, thereby

incurring $4,649,785.19 in principal liability to Central States. The actions of Diamond

Trucking’s shareholders taken shortly before and after that date, however, provide the impetus

for Central States’s Rule 2004 examination.

       In February 2013, Diamond Trucking’s then-shareholders (Teresa Pendleton and her

three brothers) formed DT Leasing. An attorney at Scopelitis prepared DT Leasing’s articles of

incorporation and serves as its registered agent. According to Central States, one month later,

Diamond Trucking apparently transferred its assets—40-50 tri-axle dump trucks—to DT

Leasing, and DT Leasing immediately turned around and leased the trucks back to Diamond

Trucking until Diamond Trucking ceased operations. Shortly after this close of business, Ms.

Pendleton acquired ownership of Shoshone Trucking and then allegedly used Shoshone Trucking

to continue Diamond Trucking’s operations. Shoshone Trucking services Diamond Trucking’s

old clients, employs Diamond Trucking’s former drivers and dispatcher, and uses the same dump

trucks passed between DT Leasing and Diamond Trucking. Ms. Pendleton serves as the

president for Diamond Trucking, DT Leasing, and Shoshone Trucking.

       Central States believes Appellants undertook these actions in an effort to evade

withdrawal liability and defraud Diamond Trucking’s creditors by stripping it of its value, and

that Scopelitis advised Diamond Trucking in this regard. On September 12, 2017, Central States

moved to conduct a Rule 2004 examination of Ms. Pendleton, Scopelitis, and these entities, and



                                                 2
the Trustee supported the motion. [Bkr. DE 23] The Trustee waived Diamond Trucking’s

attorney-client and work product privileges, and Central States moved the bankruptcy court to

accept said waiver with regard to Diamond Trucking’s pre-bankruptcy communications. [Bkr.

DE 24] The bankruptcy court heard argument on these motions on February 6, 2018, and granted

the relief requested two days later. These appeals followed.

                                            STANDARD

         Rule 12(b)(1) authorizes dismissal of claims over which the Court lacks subject matter

jurisdiction. In analyzing a motion to dismiss, the Court must accept as true all well-pled factual

allegations and must draw all reasonable inferences in favor of the plaintiff. Long v. Shorebank

Dev. Corp., 182 F.3d 548, 554 (7th Cir. 1999). Further, “[t]he district court may properly look

beyond the jurisdictional allegations of the complaint and view whatever evidence has been

submitted on the issue to determine whether in fact subject matter jurisdiction exists.” Id.

(citations omitted). The burden of establishing proper federal subject matter jurisdiction rests on

the party asserting it. Muscarello v. Ogle Cnty. Bd. of Comm’rs, 610 F.3d 416, 425 (7th Cir.

2010).

                                           DISCUSSION

         A district court has jurisdiction to consider appeals from final orders of a bankruptcy

court or may grant leave to appeal “from other interlocutory orders and decrees[.]” 28 U.S.C. §§

158(a)(1), (3). Appellants argue that the Orders are “final” for purposes of appeal, and therefore

insist that jurisdiction exists under § 158(a)(1). The Non-Debtors alternatively attempt to invoke

the Perlman doctrine to override the jurisdictional statute’s finality requirement. In addition,

Appellants maintain that this case presents exceptional circumstances warranting leave to appeal

under § 158(a)(3). The Court does not agree with any of these positions.



                                                  3
1.      The Court Lacks Subject Matter Jurisdiction Under 28 U.S.C. § 158(a)(1)

        “Finality in the bankruptcy context is ‘considerably more flexible than in an ordinary

civil appeal.’” In re Dental Profile, Inc., No. 09 C 6160, 2010 WL 431590, at *3 (N.D. Ill. Feb.

1, 2010) (quoting Zedan v. Habash, 529 F.3d 398, 402 (7th Cir. 2008)). Analyzing the near-

identical language of § 158(d), the Seventh Circuit has endorsed a “stand-alone” test to

determine finality, “which asks whether an order resolves a discrete dispute that, but for the

continuing bankruptcy, would have been a stand-alone suit by or against the trustee.”

Schaumburg Bank & Trust Co., N.A. v. Alsterda, 815 F.3d 306, 313 (7th Cir. 2016) (citing

Bullard v. Blue Hills Bank, 135 S. Ct. 1686, 1692 (2015); Zedan, 529 F.3d at 402). “To be

‘final,’ the order, judgment, or decree in question must conclusively determine a separable

dispute over a creditor’s claim or priority.” Id. (citations omitted); see also In re Comdisco, Inc.,

538 F.3d 647, 651 (7th Cir. 2008) (“The final disposition of an adversary proceeding within a

core proceeding thus falls within our jurisdiction.”) (citing id.). An order that resolves “only an

issue that arises during the administration of a bankruptcy estate is too small a litigation unit to

justify treatment as a final judgment.” Id. Such orders resolve “discrete issues” and do not supply

jurisdiction.

        Neither the Rule 2004 Order nor the Privilege Order in any way “resolve a discrete

dispute.” Instead, the Orders resolve two discrete issues within the bankruptcy proceedings:

whether Diamond Trucking and the Non-Debtors must submit to a Rule 2004 examination and

whether Diamond Trucking’s pre-bankruptcy communications are protected by the attorney-

client and work product privileges. See id at 651-52 (dismissing appeal for lack of jurisdiction;

bankruptcy court’s order denying motion to terminate trust resolved only one particular issue

within the bankruptcy proceedings—whether the trust’s purposes had been fulfilled—not a



                                                  4
“discrete dispute”). In the Seventh Circuit, orders granting motions for Rule 2004 examinations,

like discovery orders, do not resolve discrete disputes and thus do not confer appellate

jurisdiction; they are interlocutory as a categorical matter. Matter of Vance, 165 F.3d 34 (Table),

(7th Cir. 1998). “A majority of courts” to have considered this issue have held the same, id.

(citing cases that surveyed relevant opinions), and that trend has continued post-Vance. See, e.g.,

Dental Profile, 2010 WL 431590 (finding Rule 2004 order not final for purposes of § 158(a)(1)

and dismissing its appeal); In re Santiago, No. 1:11-Cv-561, 2011 WL 1257209, at *2 (N.D.

Ohio Mar. 31, 2011) (order granting Rule 2004 examination did not dispose of a discrete dispute

within the bankruptcy case but rather authorized search for information that may lead to

additional disputes therein); In re Gray, 447 B.R. 524, 532 (E.D. Mich. 2011) (same, citing

Dental Profile). The Rule 2004 Order does not resolve any discrete disputes; like the district

courts’ observations in Santiago and Gray, the Order here leaves the door open for additional,

new issues that would require the bankruptcy court’s analysis. Thus, it is not a final order for

purposes of § 158(a)(1).

       The same goes for the Privilege Order. In the analogous setting of motions to compel

discovery, “orders to produce information over strong objections based on privilege are not

appealable, despite the claim that once the cat is out of the bag the privilege is gone.” Reise v.

Bd. of Regents of the Univ. of Wis. Sys., 957 F.2d 293, 295 (7th Cir. 1992). Such orders “at most

resolve[ ] a discrete issue, not a discrete dispute.” In re Royce Homes LP, 466 B.R. 81, 88 (S.D.

Tex. 2012) (discussing the Seventh Circuit’s flexible finality standard as consistent with that of

the Fifth Circuit). The district court in Royce Homes dismissed an appeal of the bankruptcy

court’s Rule 2004 order compelling production of documents that the owner of the debtor-entity

claimed were privileged. In so doing, the court noted that the order resolved no claims and left



                                                  5
the bankruptcy court with “more work to do between the parties.” Id. at 88. Similarly here, the

Rule 2004 Order resolves no claims, and the fact that Diamond Trucking’s pre-bankruptcy

communications must be made available does not change that. Therefore, like the Rule 2004

Order, the Privilege Order cannot be immediately appealed under § 158(a)(1). See id.; In re

Protron Digital Corp., No. EDCV 10-00941, 2011 WL 1585564, at *3 (C.D. Cal. Apr. 27, 2011)

(dismissing appeal of bankruptcy court’s order compelling production of otherwise privileged

documents; such order was not final for purposes of § 158(a)(1)); Brookins v. Coldwell Banker,

No. 02 C 3425, 2003 WL 1720028, at *1 (N.D. Ill. Mar. 31, 2003) (same).

       Appellants do not cite a single opinion in which a court has held that an order granting or

denying a motion for a Rule 2004 examination or an order compelling production of privileged

material was final for the purposes of § 158(a)(1). Instead, Appellants attempt to distinguish the

holding in Vance on the grounds that it pertained to a Rule 2004 order directed only toward an

individual debtor, as opposed to the Rule 2004 Order here, which applies to Diamond Trucking

and the Non-Debtors alike. Appellants, however, provide no reason as to why this distinction

should make a difference—and neither did the panel in Vance. Indeed, Appellants ignore the

several cases cited by Central States, in which the courts determined that Rule 2004 orders

directed at non-debtors were not final. See, e.g., Dental Profile, 2010 WL 431590, at *3

(rejecting appellants’ identical attempt to distinguish Vance and finding bankruptcy court’s Rule

2004 order for examination of non-debtors interlocutory); Santiago, 2011 WL 1257209, at *2

(finding Rule 2004 order directed at creditor was not final); In re Midwest Video Games, Inc.,

No. 98 C 3836, 1998 WL 395152, at *2 (N.D. Ill. July 9, 1998) (finding Rule 2004 order

authorizing examination of non-debtors was not a final order). Because of this, and for all the

reasons stated above, Appellants may not appeal the Orders as of right under § 158(a)(1).



                                                 6
2.        The Perlman Doctrine is Inapplicable

          The Non-Debtors separately argue that this Court may still entertain their appeals by way

of the Perlman doctrine. [DE 10 at 10-11; DE 12 ¶¶ 21-23] 1 Taken from the Supreme Court’s

decision in Perlman v. United States, 247 U.S. 7 (1918), the Perlman doctrine creates an

exception to the general finality requirement: “a party claiming a privilege may appeal

immediately when the judge directs a non-party holding the documents to disclose them.”

Burden-Meeks v. Welch, 319 F.3d 897, 900 (7th Cir. 2007). “The rationale for the Perlman

exception is that ‘intervention and appellate review provide those holding the privilege some

means of preserving confidential matters.’” United States v. Calandra, 706 F.2d 225, 228 (7th

Cir. 1983) (quoting In re Nov. 1979 Grand Jury, Velsicol Chem. Corp. v. United States, 616 F.2d

1021, 1025 (7th Cir. 1980)).

          The Perlman doctrine, however, does not apply to the Non-Debtors’ appeals. The

underlying Privilege Order only waives the attorney-client and work product privileges held by

Diamond Trucking, the Chapter 7 debtor: “The court now approves Chapter 7 Trustee Joseph D.

Bradley’s waiver of attorney-client and work product privileges and GRANTS the motion.

Debtor Diamond Trucking, Inc.’s attorney-client and work product privileges are deemed

waived.” [Privilege Order at 2] The Privilege Order did not deem waived any privilege of the

Non-Debtors. They are not the privilege holders here and therefore cannot assert the Perlman

doctrine to circumvent § 158(a)(1)’s finality requirements. See United States v. Davis, 1 F.3d

606, 607 (7th Cir. 1993) (The Perlman doctrine “permits the holder of a privilege to intervene in

order to assert the privilege and to appeal from the rejection of the assertion.”) (emphasis added);

United States v. Beltramea, 831 F.3d 1022, 1024 (8th Cir. 2016) (“The [Perlman] exception is



1
    Diamond Trucking does not rely on the Perlman doctrine in support of its appeal.

                                                      7
limited to an appeal by the privilege holder.”) (citing In re Grand Jury, 705 F.3d 133, 144 (3d

Cir. 2012)); Doe No. 1 v. United States, 749 F.3d 999, 1006 (11th Cir. 2014) (“[O]nly claimants

of a privilege may appeal under the Perlman doctrine.”); United States v. James T. Barnes &

Co., 758 F.2d 146 (6th Cir. 1985) (holding that custodian of documents could not avail itself of

the Perlman doctrine because it was not the privilege holder). 2

3.      The Court Declines Leave for Interlocutory Appeal Under 28 U.S.C. § 158(a)(3)

        Lastly, Appellants argue that, regardless of finality, the Court should exercise its

discretion to hear their appeals of the Orders under § 158(a)(3), which grants the Court

jurisdiction to hear appeals “with leave of the court, from other interlocutory orders and

decrees[.]” While no guidance is given under § 158(a)(3) as to when a district court should

exercise its jurisdiction to entertain an interlocutory appeal, many district courts look to the

standards for granting an interlocutory appeal under 28 U.S.C. § 1292(b). In re Eastern Livestock

Co., No. 4:12-cv-126, 2013 WL 4479080, at *6 (S.D. Ind. Aug. 30, 2013); In re Archdiocese of

Milwaukee, 482 B.R. 792, 797 (E.D. Wis. 2012). Section 1292(2) permits an interlocutory appeal

if it meets the following criteria: the appeal (1) involves a controlling question of law; (2) over

which there is substantial ground for difference of opinion; and (3) an immediate appeal from the

order may materially advance the ultimate termination of the litigation. Eastern Livestock, 2013

WL 4479080, at *6. “Ultimately, the party seeking an interlocutory appeal must show that

‘exceptional circumstances justify a departure from the basic policy of postponing appellate




2
  As a result, the Court need not opine on whether the Supreme Court’s decision in Mohawk Indus., Inc. v.
Carpenter, 558 U.S. 100 (2009), abrogated Perlman, or whether Scopelitis qualifies as a disinterested
third party under the exception—points that the parties contest.

                                                   8
review until after the entry of a final judgment.’” Archdiocese of Milwaukee, 482 B.R. at 797

(quoting Coopers & Lybrand v. Livesay, 437 U.S. 463, 475 (1978)). 3

        a.       Controlling Questions of Law

        The present appeals fail all three prongs of this test. First, Appellants have not shown that

their appeals involve controlling questions of law. “‘Controlling question of law’ has been

interpreted by the Seventh Circuit to be a ‘pure’ question of law, ‘something the court of appeals

could decide quickly and cleanly without having to study the record’ in order to resolve factual

disputes.” Eastern Livestock, 2013 WL 4479080, at *6 (quoting Arenholz v. Bd. of Trustees of

Univ. of Ill., 219 F.3d 674, 676-77 (7th Cir. 2000)). The appealed Orders involve matters within

the bankruptcy court’s discretion, and therefore do not involve controlling questions of law. See

In re Am. Specialty Cars, Inc., 386 B.R. 187, 196 (E.D. Mich. 2008) (“A legal question of the

type envisioned in § 1292(b) … generally does not include matters within the discretion of the

trial court. Interlocutory appeals are intended for situations in which the court of appeals can rule

on a pure, controlling question of law without having to delve beyond the surface of the record in

order to determine the facts.”) (citations and internal quotation marks omitted); In re Auto.

Prof’ls, Inc., 379 B.R. 746, 760 (N.D. Ill. 2007) (declining appellate review of issue that “[did]

not clearly present a controlling and contestable issue of law (but instead a matter within the

bankruptcy court’s discretion)”).

        Furthermore, the appeals here mainly challenge the scope of the Rule 2004 examination

and the associated privilege waiver ordered by the bankruptcy court. Reviewing these issues on

interlocutory appeal would require this Court to take a deep dive into the underlying arguments


3
 Appellants’ failure to file a motion for leave to appeal “is not fatal … as the district court may ‘treat the
notice of appeal as a motion for leave and either grant or deny it.’” 880 S. Rohlwing Rd. v. T&C
Gymnastics, LLC, No. 16-cv-07650, 2017 WL 264504, at *4 (N.D. Ill. Jan. 19, 2017) (quoting Fed. R.
Bankr. P. 8004(d)).

                                                      9
made by the parties and the factual record to determine whether the examination and the

privilege waiver, as ordered, comply with Rule 2004 and the principles governing attorney-client

and work product privileges. Thus, the Court cannot decide the issues “quickly and cleanly

without having to study the record” as contemplated by Arenholz, and so the appeals do not

involve controlling questions of law. See Gray, 447 B.R. at 534 (holding that Rule 2004 order

did not involve a controlling question of law because “the Court would have to first determine

whether the Bankruptcy Court did the things alleged before it would proceed to determining

whether it erred or abused its discretion in doing so.”); Brookins, 2003 WL 1720028, at *2

(holding bankruptcy court’s discovery order compelling production of documents over an

asserted claim of privilege did not involve a controlling question of fact; “[e]ven if disclosure of

the information … ultimately impacts the course of the underlying action, the bankruptcy court’s

order, standing alone, is not dispositive of any controlling legal issue.”).

        b.      Substantial Ground for Difference of Opinion

        To satisfy the “substantial ground for difference of opinion” element, Appellants must

demonstrate a “‘substantial likelihood’ exists that the interlocutory order will be reversed on

appeal.” Trustees of Jartran, Inc. v. Winston & Strawn, 208 B.R. 898, 901 (N.D. Ill. 1997).

Appellants point to In re J & R Trucking, Inc., 431 B.R. 818 (N.D. Ind. 2010), as evidence of a

substantial difference in opinion regarding the permissible scope of Rule 2004. In that opinion,

the bankruptcy court denied two pension funds’ motions for Rule 2004 examinations because the

movants sought to use the Rule to identify third party entities rather than simply investigate the

debtor. See generally, id. 4 But the Court need not parse the ruling in J & R Trucking, nor must it



4
 J & R Trucking did not address the attorney-client and work product privileges at all, and so it does not
provide any guidance on whether a difference of opinion exists as to a bankruptcy trustee’s ability to
waive those privileges on behalf of the debtor.

                                                    10
compare the Rule 2004 Order here against the ones sought by the movants therein. The J & R

Trucking order was that of a bankruptcy court, decided as a matter of discretion, and thus it has

no controlling or binding authority on this Court. Moreover, J & R Trucking is the only opinion

provided by Appellants to support the existence of a difference in opinion, and relying on that

sole decision to overturn the Orders here would cut against the grain of authority that “almost all

interlocutory appeals from discovery orders … end in affirmance (the district court possesses

discretion, and review is deferential).” Reise, 957 F.2d at 295; Dental Profile, 2010 WL 431590,

at *4 (citing Reise and determining no substantial ground for difference of opinion existed to

permit appeal of interlocutory Rule 2004 order); see also Brookins, 2003 WL 1720028, at *2

(finding no substantial ground for difference of opinion where appellant failed to “set forth a

sufficient number of conflicting decisions regarding the claimed controlling issue of law.”);

Carlson v. Brandt, Nos. 97 C 2165, 96 B 9606, 97 C 3630, 1997 WL 534500, at *6 (N.D. Ill.

Aug. 22, 1997) (same). Therefore, Appellants have not shown that a substantial likelihood exists

that the Order will be overturned on this Court’s review. And even if J & R Trucking provided

enough difference in opinion to support this second element, Appellants still fail to satisfy the

first (above) and third (below) requirements for appealable interlocutory orders.

       c.      Materially Advance the Ultimate Termination of the Case

       Third, allowing an immediate appeal in this case would not materially advance the

ultimate termination of the underlying bankruptcy litigation. In arguing the contrary, Appellants

point to the bankruptcy court’s order denying Central States’s motion to reconsider a stay

pending this appeal, where the bankruptcy court stated:

       The court finds that the outcome of the motions on appeal will directly affect the
       outcome of this bankruptcy case. Should the Appellants prevail on their appeal
       that decision can drastically alter the direction of the administration of the



                                                 11
       Debtor’s bankruptcy estate. Any delay caused by the appeal will not effect [sic]
       the administration of the bankruptcy case.

[Bkr. DE 102 at 4] The Court does not interpret the bankruptcy court’s language to mean that

this appeal will materially advance resolution of the bankruptcy case. The Orders being appealed

here do not raise a roadblock in the underlying bankruptcy case requiring resolution before the

litigation may advance. The parties can proceed through the Rule 2004 examination, and if

indeed the examination yields nothing, Appellants will be in the same position as if this Court

entertained their appeal and found in their favor, but in shorter time. Moreover, Appellants’

success on the merits is only prospective in nature, which further calls into question the

efficiency of their appeal. See Dental Profile, 2010 WL 431590, at *4 (declining leave to appeal

Rule 2004 order where the district court could not “determine how the order and the consequent

Bankruptcy Rule 2004 examination will affect the outcome of the litigation until the information

sought by the order is produced.”). The bankruptcy court’s order denying reconsideration of a

stay did not overlook this: “Should the Appellants prevail on their appeal that decision can

drastically alter the direction of the administration of the Debtor’s bankruptcy estate.” [Bkr. DE

102 at 4] (emphasis added).

       The information subject to the Rule 2004 Order pertains to Appellants’ transactions

among one another, specifically, transfers of assets, business operations, and ownership. These

very issues are hampering the resolution of the underlying case and the creditors’ ability to

collect on Diamond Trucking’s withdrawal liability. Thus, allowing an appeal from the Orders at

this point “would only result in more delays and costs” rather than a material advancement of the

case. Dental Profile, 2010 WL 431590, at *4 (finding appeal of Rule 2004 order would only

hinder advancement of the underlying case where transaction history of appellants comprised the

primary issue holding up the bankruptcy litigation); see also Gray, 447 B.R. at 534 (“[I]n light of

                                                12
the role of Rule 2004 examinations in pre-litigation discovery, the current appeal, if permitted,

would prolong rather than hasten the termination of the litigation.”); Midwest Video Games,

1998 WL 395152, at *2 (“[R]esolution of [non-debtor’s appeal of Rule 2004 order] will

multiply, as opposed to streamline, the proceedings.”); Brookins, 2003 WL 1720028, at *2

(finding third prong not met for appeal of order compelling production of otherwise privileged

documents, noting reluctance to “permit piecemeal appeals of discovery questions best left to the

discretion of the bankruptcy judge.”). The Court thus declines to grant Appellants leave to appeal

the Orders. “To routinely permit separate appeals as to each distinct claim or issue raised …

would obviously undermine the finality rule entirely.” Jartran v. Fruehauf, 886 F.2d 859, 863

(7th Cir. 1989).

                                         CONCLUSION

       For all the reasons stated above, the Court GRANTS Central States’s motion to dismiss

the appeals [DE 5] and DISMISSES this matter, with prejudice. Furthermore, the Court

DENIES Diamond Trucking’s motion to consolidate appeals as moot. [DE 3]

       SO ORDERED.

       ENTERED: January 24, 2019

                                                     /s/ JON E. DEGUILIO
                                              Judge
                                              United States District Court




                                                13
